Citation Nr: 1500453	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-50 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for stomach disability, to include as secondary to left shoulder or low back disability.
  

REPRESENTATION

Appellant represented by:	Carl S. Pittman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran provided testimony at a July 2012 hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the claims file.  As will be discussed further below, in September 2014 the Veteran submitted written correspondence accepting the Board's offer of a new hearing before a Veterans Law Judge currently at the Board.

This case was the subject of an October 2012 Board decision and remand and a May 2014 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) by which the Court deemed as abandoned the Veteran's appeal for service connection for arthritis of all joints, affirmed the Board's October 2012 decision to the extent it denied service connection for cervical spine disability and service connection for facial lacerations, and vacated and remanded the Board's decision to the extent it denied the Veteran's claims for service connection for left shoulder disability, low back disability, and stomach disability.  The below action is directed in view of the Court's May 2014 Memorandum Decision.

Also, in the Board's October 2012 decision, it remanded the Veteran's claims for service connection for bilateral hearing loss, service connection an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  Those issues remain pending before the Agency of Original Jurisdiction (AOJ) for further development and adjudication.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, in July 2012 the Veteran provided hearing testimony before a Veterans Law Judge who is no longer at the Board.  In September 2014, the Veteran requested a new hearing, before a Veterans Law Judge currently at the Board, via videoconference at his local regional office.  Such a hearing should be scheduled.  See 38 C.F.R. § 20.704 (d), (e) (2014).

Also, in its May 2014 Memorandum Decision, the Court directed that adequate medical opinions be obtained with respect to the Veteran's claims for service connection for low back disability and for left shoulder disability.  Such development is therefore requested below.

Also as directed by the Court, further adjudication of the Veteran's claim for service connection for stomach disability, to include as secondary to service-connected low back and left shoulder disability, is deferred, for the reason that the claim for service connection for stomach disability is inextricably intertwined with the claims for service connection for low back and left shoulder disability.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).

On remand, the AOJ should seek to obtain any additional records of medical treatment pertaining to the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his left shoulder, low back, or stomach disabilities but that may not have been previously obtained by VA.

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include any updated or additional relevant records of VA treatment.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  Once all available relevant medical records have been received, request an addendum opinion to the July 2008 VA examination report pertaining to the Veteran's left shoulder and low back disabilities.  The opinion should be obtained from the examiner who conducted the July 2008 VA examination, if that examiner is available, or, if not, another suitably qualified clinician.

The AOJ should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.

If the examiner finds that further examination of the Veteran is required to provide any requested opinion, such an examination should be scheduled.

For the Veteran's left shoulder disability:

The records reviewed should include the service treatment record from a March 13, 1981, physical therapy consultation.  The record noted crepitation of the AC joint, palpable elevation of the left clavicle, and slowed jumpy movement of the left scapula after 60 to 70 degree shoulder flexion and abduction.  The record also indicated that the Veteran experienced localized tenderness at the AC joint and that he was given physical therapy exercises to do three times per week for two weeks.  The supplemental opinion must correct the July 2008 VA examiner's mistaken conclusion that there were no records of in-service treatment after March 11, 1981.  

The examiner should also discuss the 2005 and 2006 reports identifying arthritis in the Veteran's left AC joint.  This must include discussion of an April 2005 private MRI report that specifically found "arthropathic change in the [AC] joint with some impingement and deformity," consideration of which was omitted from the July 2008 VA examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current left shoulder disability that began during active service or is related to any incident of active service.  If the Veteran is found to have arthritis of the left shoulder, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the arthritis was present within one year after discharge from active service.
 
In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  

For the Veteran's low back disability:

The examiner should discuss a May 2002 private clinician's observation that the Veteran had preexisting degenerative changes that weakened his back and led to a likely increase in the severity of his injuries in 2000.  

The July 2008 VA examiner found it particularly important that the Veteran experienced injuries to his back in 2000 and 2003.  He also noted that the Veteran did manual work between 1981 and his subsequent injuries.  The examiner ultimately opined that "based on all available information, [the Veteran's] lumbar spine condition is less likely as not due to or the result of [the] 1981 injury." 

In the addendum opinion, the examiner should address whether the Veteran's prior in-service injuries-including the 1981 motor vehicle accident and his back complaints prior to that injury-weakened the Veteran such that his post-service injuries were more severe.  The examiner should also provide an explanation as to how the Veteran's employment between service and his injuries sustained in the in the July 2000 motor vehicle accident affects his medical opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current low back disability that began during active service or is related to any incident of active service.  Also, if the Veteran is found to have arthritis of the thoracolumbar spine, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the arthritis was present within one year after discharge from active service.

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  
  
3.  If it is determined that service connection for left shoulder or low back disability is warranted, a medical examination and opinion should be provided as to whether the Veteran has stomach disability that is caused or chronically worsened by pain or other medication for left shoulder or low back disorders.

4.  Readjudicate the claims for service connection for low back disability, left shoulder disability, and stomach disability.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

5.  For all appealed issues for which the full benefit sought on appeal is not granted, schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board, in accordance with the docket number of this case.  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the AOJ.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







